              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

MELISSA L. WOODS                                                    PLAINTIFF

v.                                              CAUSE NO. 1:18CV290-LG-RHW

HANCOCK COUNTY, MISS. SHERIFF’S BOARD
DEPARTMENT, ET AL.                                               DEFENDANTS

                             FINAL JUDGMENT

     In accordance with the Court’s Order of Dismissal entered herewith,

     IT IS ORDERED AND ADJUDGED that this cause be DISMISSED

WITHOUT PREJUDICE.

     SO ORDERED AND ADJUDGED this the 7th day of March, 2019.




                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
